Exhibit 10.5


ALTAIR NANOTECHNOLOGIES INC.
2005 STOCK INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) is between Altair
Nanotechnologies Inc., a Canadian corporation, (the “Company”), and
[___________________] (the “Participant”) pursuant to the Company’s 2005 Stock
Incentive Plan (the “Plan”).  The Company and the Participant agree as follows:


1.  
Terms of Award.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:



(a)           The "Grant Date" is ____________________________.
 
(b)          The number of shares of "Restricted Stock" awarded under this
Agreement shall be ______________________  common shares of the Company.  Shares
of "Restricted Stock" are common shares of the Company.


(c)         With respect to all shares of Restricted Stock, the “Restricted
Period” shall begin on the Grant Date.  The Restricted Period with respect to
each Installment (as identified in the table below) shall end on the Vesting
Date (as identified in the table below) applicable to such Installment:




 
INSTALLMENT
VESTING DATE
APPLICABLE TO
INSTALLMENT
       





2.          Award.  The Participant is hereby granted the number of shares of
Restricted Stock set forth in paragraph 1.


3.          Dividends and Voting Rights.  The Participant shall be entitled to
receive any dividends paid with respect to shares of Restricted Stock that
become payable during the Restricted Period (as defined below); provided,
however, that no dividends shall be payable to or for the benefit of the
Participant for shares of Restricted Stock with respect to record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Participant has forfeited those shares
of Restricted Stock.  The Participant shall be entitled to vote the shares of
Restricted Stock during the Restricted Period to the same extent as would have
been applicable to the Participant if the Participant was then vested in the
shares; provided, however, that the Participant shall not be entitled to vote
the shares with respect to record dates for such voting rights arising prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited those shares of Restricted Stock.


4.          Deposit of Shares of Restricted Stock.  Each certificate issued in
respect of shares of Restricted Stock granted under this Agreement shall be
registered in the name of the Participant and shall be held by the Company until
the earlier to occur of (a) the Date Termination (as defined below), in which
case it shall be returned to the Company and cancelled, and (b) the Vesting Date
with respect to the shares of Restricted Stock represented by such certificate,
in which case the legends required by Section 9 shall be removed and (contingent
upon the payment by the Participant to the Company in cash or by check of an
amount equal to the amount the Company is required to withhold under governing
tax laws with respect to such Restricted Stock) the certificate shall be
conveyed to the Participant .   The grant of Restricted Stock is conditioned
upon the Participant endorsing in blank a stock power for the Restricted
Stock.  The "Date of Termination" shall be the first day occurring on or after
the Grant Date on which the Participant is not employed by, or serving as a
director of, the Company or any consolidated subsidiary of the Company (a
“Subsidiary”), regardless of the reason for the termination of employment or
service.  A termination of employment or service shall not be deemed to occur by
reason of a transfer of the Participant between the Company and a Subsidiary or
between two Subsidiaries, and the Participant's employment or service shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant's employer.
 
 
 

--------------------------------------------------------------------------------

 

 
5.          Prohibitions on Transfer.  No shares of Restricted Stock may be
sold, assigned, transferred, pledged or otherwise encumbered until the
expiration or termination of the Restricted Period with respect to such shares
of Restricted Stock.  If the participant purports to sell, assign, transfer,
pledge or otherwise encumber any shares of Restricted Stock prior to the
expiration of the Restricted Period applicable to such shares, such shares will
immediately and automatically be forfeited to the Company.


6.          Transfer and Forfeiture of Shares.  Except as otherwise provided in
Section 7, the Participant shall immediately and automatically forfeit to the
Company any Installment of Restricted Stock with respect to which the Date of
Termination occurs during the Restricted Period (or with respect to which the
Participant has failed to pay to the Company in cash or by check of, within 30
days of request by the Company, an amount equal to the amount the Company is
required to withhold under governing tax laws with respect to such Installment
of Restricted Stock).  If the Date of Termination does not occur during the
Restricted Period with respect to any Installment of shares of Restricted Stock,
then, at the end of the Restricted Period for such shares, the Participant shall
become vested in those shares of Restricted Stock, and shall own the shares free
of all restrictions imposed by Sections 5 and 9 of this Agreement.


7.          Early Termination of Restricted Period.  Notwithstanding the
provisions of Section 6, to the extent that the Date of Termination has not
occurred, the Restricted Period with respect to all Installments of Restricted
Stock shall immediately and automatically terminate upon the occurrence of any
of the following events:


(a)
the death of the Participant; or



(b)
(i) the effective date of a merger, consolidation, plan of exchange, sale, lease
or exchange of assets, split-up, split-off, spin-off, reorganization or
liquidation to which the Company is a party and which involves the transfer of
all, or substantially all, of the assets of the Company, or (ii) the transfer by
one or more shareholders, in one transfer or several related transfers, of 50%
of more of the common shares outstanding on the date of such transfer (or the
first of such related transfers) to persons, other than wholly-owned
subsidiaries or family trusts, who were not shareholders of the Company prior to
the first such transfer; or



(c)
the effective date of a merger, sale, split-off, spin-off, reorganization or
other transaction as a result of which a Subsidiary that employs the Participant
ceases to be a Subsidiary whose are eligible to participate in the Plan
(provided that Participant is employee of such Subsidiary immediately prior to
such effective date).





8.          Market Stand-off.  The Participant agrees, in connection with any
public equity offering by the Company, (a) not to sell or otherwise dispose of
any securities of the Company acquired pursuant to this Agreement in conformance
with terms of the lock-up or similar agreement proposed by the underwriters for
such offering and (b) to execute an agreement in the form proposed; provided
that (x) substantially all of the Company’s officers and directors enter into
identical agreements, (y) the restrictive period does not exceed 180 days
following the offering, and (z) the failure to execute a form of agreement shall
not affect the enforceability of this covenant. To enforce this covenant, the
Company may impose stop-transfer instructions with respect to the securities of
the Participant until the end of the restrictive period.


9.          Conditions on Obligations.  The Participant understands and agrees
that the Company shall cause the legend set forth below, or legends
substantially equivalent thereto, to be placed upon any certificate(s)
evidencing ownership of the shares of Restricted Stock together with any other
legends that may be required by the Company or by state or federal securities
laws:


 
 

--------------------------------------------------------------------------------

 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
AGREEMENT AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
ENCUMBERED EXCEPT AS PERMITTED BY A CERTAIN RESTRICTED STOCK AGREEMENT WITH THE
COMPANY, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY.


10.          Stop-Transfer Notices.  The Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent.


11.          Refusal to Transfer.  The Company shall not be required during the
Restricted Period (i) to transfer on its books any shares of Restricted Stock
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such shares of
Restricted Stock or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares of Restricted Stock shall have
been so transferred.


12.          No Right to Employment or Service.  Participation in the Plan and
acceptance of the grant of securities pursuant to this Agreement by the
Participant is entirely voluntary and not obligatory and does not constitute a
condition of employment, appointment or engagement to provide services.  Nothing
in the Plan or this Agreement shall (i) confer upon the Participant any right to
be continued in the employment of the Company or any Subsidiary or interfere in
any way with the right to terminate the Participant’s employment at will at any
time, for any reason, with or without cause, or to decrease the Participant’s
compensation or benefits, or (ii) confer upon the Participant any right to be
retained or employed by the Company or any Subsidiary or to the continuation,
extension, renewal or modification of any compensation, contract or arrangement
with or by the Company or any Subsidiary.


13.          Successors of Company.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, substantially all of the Company's assets and business.


14.          Notices.  Any notices under this Agreement must be in writing and
will be effective when actually delivered or, if mailed, three days after
deposit into the United States mail postage prepaid.  Mail shall be directed to
the addresses stated on the signature page of this Agreement or to such address
as a party may certify by notice to the other party.


15.         Amendments.  The Company may at any time amend this Agreement if the
amendment does not adversely affect the Participant.  Otherwise, this Agreement
may not be amended without the written consent of the Participant and the
Company.


16.         Governing Law.  This Agreement shall be governed by the laws of the
state of  Nevada.


17.         Complete Agreement.  This Agreement constitutes the entire agreement
between the Participant and the Company, both oral and written concerning the
matters addressed herein, and all prior agreements or representations concerning
the matters addressed herein, whether written or oral, express or implied, are
terminated and of no further effect.


18. Tax Consultation.  The Participant understands that he or she may suffer
adverse tax consequences as a result of the purchase or disposition of the
shares of Restricted Stock.  The Participant represents that he or she has
consulted with any tax consultants he or she deems advisable in connection with
the purchase or disposition of the shares of Restricted Stock and that he or she
is not relying on the Company for any tax advice.




[intentionally left blank; signature page follows]


 
 

--------------------------------------------------------------------------------

 


In witness whereof, the parties have executed this Restricted Stock Agreement as
of the Grant Date.




Altair Nanotechnologies Inc.
 
 
By: _________________________________
 
 
Its: _________________________________
 
 
Address:
204 Edison Way
Reno, NV  89502
 
 
Participant
 
 
____________________________________
(Signature)
 
____________________________________
(Print Name)
 
Address:
_____________________________________
_____________________________________
_____________________________________
 










